Citation Nr: 1018178	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right orchiectomy with hernioplasty.

2.  Entitlement to service connection for left ear hearing 
loss disability.  

3.  Entitlement to service connection for the residuals of a 
cold injury, claimed as a disorder of the lymph nodes, poor 
circulation and cramps in the lower extremities, and cold 
feet.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a skin rash of the 
feet, legs, and stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.  He had service in the Republic of Korea from October 
1962 to November 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in November 2004 and 
September 2006.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 1990, the 
RO denied the Veteran's claim of entitlement to service 
connection for a right orchiectomy with hernioplasty.

2.  Evidence associated with the record since the June 1990 
decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right orchiectomy and hernioplasty.  

3.  A left ear sensorineural hearing loss disability was 
first manifested many years after service, and there is no 
competent evidence that it is in any way related thereto.  

4.  The residuals of a cold injury, claimed as a disorder of 
the lymph nodes, poor circulation and cramps in the lower 
extremities, and cold feet, are not currently demonstrated.

5.  A prostate disorder was first manifested many years after 
service, and there is no competent evidence that it is in any 
way related thereto.  

6.  A chronic, identifiable skin rash of the feet, legs, and 
stomach is not currently demonstrated.


CONCLUSIONS OF LAW

1.  The RO's June 1990 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
right orchiectomy with hernioplasty, is final.  38 U.S.C. § 
4005 (1988) (codified as amended at 38 U.S.C.A. § 5105 (West 
2002); 38 C.F.R. § 19.192 (1989) (codified as revised at 
38 C.F.R. § 20.11103(2009)).

2.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a right orchiectomy with hernioplasty.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  A left ear sensorineural hearing loss disability is not 
the result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

4.  The claimed residuals of a cold injury, claimed as a 
disorder of the lymph nodes, poor circulation and cramps in 
the lower extremities, and cold feet, are not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  A prostate disorder is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).



6.  The claimed skin rash of the feet, legs, and stomach is 
not the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for left ear hearing loss 
disability, the residuals of a cold injury, a prostate 
disorder, a skin rash, and a right orchiectomy with 
hernioplasty.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the 
Veteran's first claim entitlement to service connection for a 
right orchiectomy with hernioplasty.  That claim was 
initially denied by the RO in June 1990.  The Veteran was 
notified of that decision, as well as his appellate rights.  
However, he did not file a notice of disagreement with which 
to initiate an appeal.  Therefore, that decision became final 
under the law and regulations then in effect.  38 U.S.C. 
§ 4004 (1988) (codified as amended at 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 19.192 (1989) (codified as revised 
at 38 C.F.R. § 20.1103 (2009)).  

In June 2004, the Veteran filed an application to reopen his 
claim of entitlement to service connection for a prostate 
disorder, claimed as a residual of herbicide exposure.  He 
also filed an application for claims of entitlement to 
service connection for left ear hearing loss disability, the 
residuals of a cold injury, a skin rash, and a right 
orchiectomy with hernioplasty.  After reviewing the record, 
the Board finds no issue as to providing an appropriate 
application form or completeness of the application. 

Beginning in August 2004, VA notified the Veteran many times 
of the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  
VA informed him of the criteria for service connection and 
set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.  

With respect to his application to reopen a claim of 
entitlement to service connection for a prostate disorder, VA 
informed the Veteran of the bases for the prior denials and 
advised him of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of 
the evidence necessary to support the underlying service 
connection claim.  In this regard, the Board notes that 
throughout the appeal, the Veteran and his representative 
have shown a good working knowledge of the criteria necessary 
to reopen the Veteran's claim, as well as the criteria to 
support the underlying claim.  Id.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the 
Veteran's service treatment and personnel records and records 
reflecting his treatment by or through private health care 
providers: Baptist Regional Medical Center in November and 
December 1976 and from April 1982 to October 2005; East 
Bernstadt Medical Clinic, from May 2000 to May 2003; and Raul 
Dixit, M.D., from November 2003 to January 2004.  VA has also 
obtained or ensured the presence of; records reflecting the 
Veterans VA treatment from June 1988 through March 2009; a 
July 1991 report from the Veteran's former employer; records 
associated with the Veteran's 2004 award of Social Security 
disability benefits; and statements from the Veteran's 
longtime friends, received in December 2008.  In March 1990 
and August 2008, VA examined the Veteran.  

The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records; interviewed and examined the 
Veteran; documented his current medical conditions; and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, the Board notes that in September 2009, the Veteran 
was scheduled to have a video conference with a Acting 
Veterans Law Judge.  However, the Veteran did not report for 
that conference, and he has not requested that it be 
rescheduled.  Accordingly, the Board concludes that the 
Veteran no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.  

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Right Orchiectomy with Hernioplasty

The Veteran contends that in service, he underwent a right 
orchiectomy with hernioplasty and that he has residual 
difficulty since that time.  He states that he had no 
problems prior to service which would warrant such surgery; 
and, therefore, he maintains that service connection is 
warranted for a right orchiectomy with hernioplasty.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

In June 1990, when the RO first considered the Veteran's 
claim of service connection for a right orchiectomy with 
hernioplasty, the relevant evidence on file consisted of the 
Veteran's service treatment records; VA outpatient records 
reflecting the Veteran's treatment from September 1989 to 
February 1990; and the report of a March 1990 VA examination.  
The report of the Veteran's June 1962 service entrance 
examination indicated that he had an absent right testicle 
which was not considered disqualifying for entry onto active 
duty.  In February and April 1964, it was noted that he had 
an undescended right testicle or cryptorchism.  It was also 
noted that he had a right inguinal hernia.  Therefore, in 
April 1964, the Veteran underwent a hernioplasty and a right 
orchiectomy, that is, removal of the right testicle.  It was 
confirmed that such disability had not been in the line of 
duty but had been present prior to service.  The surgery was 
ameliorative in nature, and there was no competent evidence 
that it had resulted in any unexpected residuals.  Therefore, 
service connection for the residuals of that surgery was 
denied.  38 C.F.R. § 3.306(b)(1).  As noted above, that 
decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).
Evidence added to the record since the RO's June 1990 
decision consists of the Veteran's service personnel records, 
as well as records reflecting his treatment by private health 
care providers:  Baptist Regional Medical Center in November 
and December 1976 and from April 1982 to October 2005; East 
Bernstadt Medical Clinic from January 1992 to May 2003; 
Marymount Medical Center from August to October 2003; Raul 
Dixit, M.D., from November 2003 to January 2004.  The 
additional evidence also consists of records reflecting the 
Veteran's VA treatment from June 1988 through March 2009; a 
July 1991 report from the Veteran's former employer; records 
associated with the Veteran's 2004 award of Social Security 
disability benefits; and statements from the Veteran's 
longtime friends, received in December 2008.  

Such evidence is new in the sense that it has not previously 
been before the VA.  However, it is not material, as it does 
not fill the deficits in the evidence which existed in June 
1990.  That is, it does not refute the finding that the 
problems with the Veteran's right testicle existed prior to 
service and were not aggravated by any event in service.  
Indeed, it is essentially cumulative or redundant of the 
evidence on file in June 1990.  Even when considered with the 
evidence previously of record, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right 
orchiectomy with hernioplasty.  Therefore, it is not new and 
material for the purpose of reopening the claim.  
Accordingly, the prior denial is confirmed and continued, and 
the appeal is denied.

The Left Ear Hearing Loss Disability 

The Veteran contends that he has a bilateral hearing loss 
disability, as a result of noise exposure to jet aircraft and 
helicopters in service.  Therefore, he maintains that service 
is warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

For organic diseases of the nervous system, such as a 
sensorineural hearing loss disability, service connection may 
be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

During his June 1962 service entrance examination, the 
Veteran's hearing acuity was 15/15 for the spoken voice. 

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a hearing loss disability 
in either ear.

During his April 1965 service separation examination, the 
Veteran demonstrated the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
No 
Report 
(NR)
40(45)
LEFT
0(15)
0(10)
0(10)
NR
0(5)

Speech audiometry was not performed.

(NOTE:  Prior to October 31, 1967, audiometric results were 
reported in American Standards Association (ASA) units.  
Those are the figures on the left of each column and are not 
in parentheses.  In 1967, those figures were converted to 
International Standard Organization (ISO) units which are in 
use today.  They are represented by the figures in 
parentheses.  The two sets of figures are listed to 
facilitate data comparison.)  

In December 2004, audiometric testing by Tri-State Hearing 
and Audiology revealed that Veteran had the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
90
95
LEFT
45
45
85
100
110

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 80 percent in the left ear.

The diagnosis was a moderate sloping to severe sensory neural 
hearing loss, bilaterally.

During a VA audiologic examination in August 2008,Veteran had 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
90
85
LEFT
35
35
75
100
100

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.

The diagnosis was a mild to profound sensory neural hearing 
loss, bilaterally.  However, the examiner concluded that the 
hearing loss disability in the Veteran's left ear was not due 
to loud noise exposure in service.  In this regard, the 
examiner noted that the Veteran did not demonstrate a hearing 
loss disability in the left ear at the time of the Veteran's 
separation from service.  

After reviewing the record, the Board finds no competent 
evidence of record to refute the VA examiner's conclusion.  
There is simply no competent evidence of a chronic, 
identifiable evidence of a left ear hearing loss disability 
until December 2004, almost forty years after the Veteran's 
separation from service.  

Because the Veteran did not demonstrate hearing loss 
disability in his left ear during service, and because there 
is no competent evidence of record showing a nexus between 
the Veteran's current left ear hearing impairment and 
service, the Veteran does not meet the criteria for service 
connection.  Accordingly, service connection is not 
warranted, and the appeal is denied.

The Residuals of a Cold Injury

The Veteran contends that he has a disorder of the lymph 
nodes, aching and cramping in his lower extremities, and cold 
feet, primarily as a result of cold injuries sustained during 
an assignment to the Republic of Korea in service.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records, the 
reports of his service entrance and separation examinations, 
and his post-service medical records are negative for a cold 
injury or the residuals thereof.  Although the Veteran 
experienced aching in his legs in and after service, the 
credible evidence shows that those manifestations are 
associated with low back pain radiating from his nonservice-
connected degenerative disc disease at L5-S1.  In September 
1988 and May 1989, the VA excised branchial cleft cysts from 
the right and left sides of his neck; however, there is no 
competent evidence on file of a disorder of the lymph nodes.  
The record is also negative for any complaints or clinical 
findings of a disorder, manifested by cold feet.  In any 
event, there is no competent evidence of record that any of 
the claimed disorders are the result of a cold injury in 
service.  

Absent competent evidence of a cold injury or the residuals 
thereof in or after service, the Veteran does not meet the 
criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

The Prostate

The Veteran contends that he has a prostate disorder, 
primarily as a result of his exposure to herbicides during 
his assignment to the Republic of Korea in service.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

For certain disabilities, service connection may be presumed 
when the Secretary of VA determines that they are the result 
of inservice exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Those disabilities 
include, but are not limited to, prostatitis, provided that 
it was manifested to a degree of at least 10 percent 
following the last exposure.  38 U.S.C.A. § 1116;38 C.F.R. 
§ 3.307(a)(6).  

Veterans who served in the Republic of Vietnam are presumed 
to have been exposed to herbicides, such as Agent Orange  38 
C.F.R. § 3.307(a)(6)(iii).  Veterans who were otherwise 
exposed to such herbicides may also take advantage of those 
presumptive health effects.  However, unlike Vietnam 
veterans, they are required to prove that they were, in fact, 
exposed to herbicides during their military service.  That 
is, they do not have the benefit of a presumption of exposure 
as do Vietnam veterans. 

Between April 1968 and July 1969, herbicides were also used 
in areas along the demilitarized zone in Korea.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(o).  
However, that was well after the Veteran's assignment to the 
Republic of Korea; and, therefore, he must prove that he was, 
in fact, exposed to herbicides during service.  

On multiple occasions, such as letters, dated in May 2006 and 
June 2008, the RO requested that he provide information and 
evidence regarding his exposure to herbicides in service.  
The Veteran did not respond to those requests so that VA 
could confirm the claimed exposure.  

The Veteran's contentions notwithstanding, his service 
treatment records, the reports of his service entrance and 
separation examinations, and his service personnel records 
are negative for any complaints or clinical findings of 
prostatitis or of any exposure to herbicides.  The competent 
evidence of record shows that prostatitis was not manifested 
until March 1990, many years after service.  Although more 
recent records, such as VA outpatient reports dated in 
October 2006 and November 2008, suggest that the Veteran 
continues to have prostate problems, there is no competent 
evidence that they are in any way related to service. 

Because the Veteran did not demonstrate a prostate disorder 
during service, and because there is no competent evidence of 
record showing a nexus between the Veteran's current prostate 
abnormalities and service, Veteran does not meet the criteria 
for service connection.  Accordingly, service connection is 
not warranted, and the appeal is denied.

The Skin Rash

The Veteran contends that he has a skin rash on his feet, 
legs, and stomach, primarily as a result of his exposure to 
herbicides during his assignment to the Republic of Korea in 
service.  Therefore, he maintains that service is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

As noted above, the competent evidence of record does not 
show that the Veteran was exposed to herbicides in service.  
His service treatment records and the reports of his service 
entrance and separation examinations are negative for a skin 
rash of any kind.  

VA outpatient records, dated in February 1990 show that the 
Veteran had a fungal infection between his toes which was not 
responding to medication.  However, his postservice medical 
records are negative for a chronic, identifiable skin rash of 
his feet, legs, or stomach.  

Absent competent evidence of a chronic, identifiable skin 
rash of the feet, legs, or stomach in or after service, the 
Veteran does not meet the criteria for service connection.  
Accordingly service connection is not warranted, and the 
appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the only reports of a nexus between service and the claimed 
disabilities come from the Veteran.  As a layman, however, he 
is only qualified to report on matters which are capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  As such, it is not probative of the claims of 
entitlement to service connection for right orchiectomy with 
hernioplasty, left ear hearing loss disability, the residuals 
of a cold injury, a prostate disorder, or a skin rash of the 
feet, legs, and stomach.

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim. In this case, the preponderance of the 
evidence is against the Veteran's claims. Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 




ORDER

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to 
service connection for a right orchiectomy with hernioplasty.

Entitlement to service connection is denied for left ear 
hearing loss disability.  

Entitlement to service connection is denied for the residuals 
of a cold injury, claimed as a disorder of the lymph nodes, 
poor circulation and cramps in the lower extremities, and 
cold feet. 

Entitlement to service connection is denied for a prostate 
disorder.

Entitlement to service connection is denied for a skin rash 
of the feet, legs, and stomach.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


